Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161631                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161631
                                                                    COA: 352710
                                                                    Lenawee CC: 18-018865-FH
  SETH PATRICK DECK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2020 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Davis (Docket No. 160775) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2021
           s0323
                                                                               Clerk